     Case 1:18-cv-07834-JGK Document 18 Filed 10/24/18 Page 1 of 9



                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK


 DEMOS PARNEROS,                                          1:18-cv-07834 (JGK)

                               Plaintiff,
                v.

 BARNES & NOBLE, INC.,

                               Defendant.


       STIPULATION AND [PROPOSED] ORDER GOVERNING INITIAL
                      DISCOVERY PROTOCOL

               WHEREAS, the parties in the above-captioned matter desire to exchange

information and documents early in the above-captioned action, in order to help frame the

issues to be resolved and plan for more efficient and targeted discovery; and

               WHEREAS, the parties have considered the Initial Discovery Protocol for

Employment Cases Alleging Adverse Action referenced in the Court’s rules:

               IT IS HEREBY STIPULATED AND AGREED, by and between the

parties to the above-captioned action, by and through their respective undersigned

attorneys, to the following terms and procedures regarding the Initial Discovery Protocol:
      Case 1:18-cv-07834-JGK Document 18 Filed 10/24/18 Page 2 of 9
                                                                                            2


                         INITIAL DISCOVERY PROTOCOL

I.     STATEMENT OF PURPOSE.

               This Initial Discovery Protocol, which is substantially similar to the Initial

Discovery Protocol for Employment Cases Alleging Adverse Action, supersedes the

parties’ obligations to make initial disclosures pursuant to Federal Rule of Civil

Procedure (“F.R.C.P.”) 26(a)(1).

               This Initial Discovery Protocol is not intended to, and does not, preclude

or modify the rights of any party for discovery as provided by the F.R.C.P.

II.    DEFINITIONS.

               The following definitions apply to the parties’ production of information

and documents pursuant to this Initial Discovery Protocol:

               Concerning. The term “concerning” means referring to, describing,

evidencing, or constituting.

               1.      Document. The terms “document” and “documents” are defined to

be synonymous in meaning and equal in scope to the terms “documents” and

“electronically stored information” as used in F.R.C.P. 34(a).

               2.      Identify (Documents). When referring to documents, to “identify”

means to give, to the extent known: (i) the type of document; (ii) the general subject

matter of the document; (iii) the date of the document; (iv) the author(s), according to the

document; and (v) the person(s) to whom, according to the document, the document (or a

copy) was to have been sent; or, alternatively, to produce the document.

               3.      Identify (Persons). When referring to natural persons, to “identify”

means to give the person’s: (i) full name; (ii) present or last known address and

telephone number; (iii) present or last known place of employment; (iv) present or last
       Case 1:18-cv-07834-JGK Document 18 Filed 10/24/18 Page 3 of 9
                                                                                              3


known job title; and (v) relationship, if any, to the plaintiff or defendant. Once a person

has been identified in accordance with this subparagraph, only the name of that person

need be listed in response to subsequent discovery requesting the identification of that

person.

III.      INSTRUCTIONS.

               The following instructions apply to the parties’ production of information

and documents pursuant to this Initial Discovery Protocol.

               1.      For this Initial Discovery, the relevant time period begins three

years before July 2, 2018, which is the date of the adverse action, unless otherwise

specified.

               2.      This Initial Discovery is not subject to objections, except upon the

grounds set forth in F.R.C.P. 26(b)(2)(B) or on the grounds of privilege or work product.

               3.      If a partial or incomplete answer or production is provided, the

responding party shall state the reason that the answer or production is partial or

incomplete.

               4.      This Initial Discovery is subject to F.R.C.P. 26(e) regarding

supplementation and F.R.C.P. 26(g) regarding certification of responses.

               5.      This Initial Discovery is subject to F.R.C.P. 34(b)(2)(E) regarding

form of production.

               6.      This Initial Discovery will be subject to the Stipulation and

Protective Order dated __________________.

               7.      Given the short timeframe for production provided herein, the

parties agree to use best efforts to conduct a reasonable search for the information and

documents listed below, and reserve their right to supplement, amend, correct, or
      Case 1:18-cv-07834-JGK Document 18 Filed 10/24/18 Page 4 of 9
                                                                                              4


otherwise modify their Initial Discovery as the facts of this case develop and discovery

proceeds.

IV.       PRODUCTION BY PLAINTIFF.

                Timing.

                1.     The plaintiff’s Initial Discovery shall be provided within 30 days

after the defendant has submitted a responsive pleading or motion, except that as to

documents responsive to B.1 and B.10, plaintiff will begin production, on a rolling basis,

no later than 30 days after plaintiff has submitted a responsive pleading or motion and

will complete such production no later than 75 days thereafter, unless the court rules

otherwise.

                Documents that Plaintiff must produce to Defendant.

                1.     All communications concerning the factual allegations or claims at

issue in this lawsuit between the plaintiff and the defendant.

                2.     Claims, lawsuits, administrative charges, and complaints by the

plaintiff that rely upon any of the same factual allegations or claims as those at issue in

this lawsuit.

                3.     Documents concerning the formation and termination, if any, of

the employment relationship at issue in this lawsuit, irrespective of the relevant time

period.

                4.     Documents concerning the terms and conditions of the

employment relationship at issue in this lawsuit.

                5.     Diary, journal, and calendar entries maintained by the plaintiff

concerning the factual allegations or claims at issue in this lawsuit.

                6.     The plaintiff’s current resume(s).
     Case 1:18-cv-07834-JGK Document 18 Filed 10/24/18 Page 5 of 9
                                                                                               5


                7.        Documents in the possession of the plaintiff concerning claims for

unemployment benefits, unless production is prohibited by applicable law.

                8.        Documents concerning: (i) communications with potential

employers; (ii) job search efforts; and (iii) offer(s) of employment, job description(s), and

income and benefits of subsequent employment. The defendant shall not contact or

subpoena a prospective or current employer to discover information about the plaintiff’s

claims without first providing the plaintiff 30 days’ notice and an opportunity to file a

motion for a protective order or a motion to quash such subpoena. If such a motion is

filed, contact will not be initiated or the subpoena will not be served until the motion is

ruled upon.

                9.        Documents concerning the termination of any subsequent

employment.

                10.       Any other document (s) upon which the plaintiff relies to support

the plaintiff’s claims.

                Information that Plaintiff must produce to Defendant.

                1.        Identify persons the plaintiff believes to have knowledge of the

facts concerning the claims or defenses at issue in this lawsuit, and a brief description of

that knowledge.

                2.        Describe the categories of damages the plaintiff claims.

                3.        State whether the plaintiff has applied for disability benefits and/or

social security disability benefits after the adverse action, whether any application has

been granted, and the nature of the award, if any. Identify any document concerning any

such application.
     Case 1:18-cv-07834-JGK Document 18 Filed 10/24/18 Page 6 of 9
                                                                                             6


V.        PRODUCTION BY DEFENDANT.

                Timing.

                1.      The defendant’s Initial Discovery shall be provided within 30 days

after the defendant has submitted a responsive pleading or motion, except that as to

documents responsive to B.1 and B.14, defendant will begin production, on a rolling

basis, no later than 30 days after defendant has submitted a responsive pleading or motion

and will complete such production no later than 75 days thereafter, unless the court rules

otherwise.

                Documents that Defendant must produce to Plaintiff.

                1.      All communications concerning the factual allegations or claims at

issue in this lawsuit among or between:

                                  The plaintiff and the defendant;

                                  The plaintiff’s manager(s), and/or supervisor(s), and/or the

                defendant’s human resources representative(s).

                2.        Responses to claims, lawsuits, administrative charges and

complaints by the plaintiff that rely upon any of the same factual allegations or claims as

those at issue in this lawsuit.

                3.      Documents concerning the formation and termination, if any, of

the employment relationship at issue in this lawsuit, irrespective of the relevant time

period.

                4.      The plaintiff’s personnel file, in any form, maintained by the

defendant, including files concerning the plaintiff maintained by the plaintiff’s

supervisor(s), manager(s), or the defendant’s human resources representative(s),

irrespective of the relevant time period.
     Case 1:18-cv-07834-JGK Document 18 Filed 10/24/18 Page 7 of 9
                                                                                              7


                5.       The plaintiff’s performance evaluations and formal discipline.

                6.       Documents relied upon to make the employment decision(s) at

issue in this lawsuit.

                7.       Workplace policies or guidelines relevant to the adverse action in

effect at the time of the adverse action. Depending upon the case, those may include

policies or guidelines that address:

                                 Discipline;

                                 Termination of employment;

                                 Promotion;

                                 Discrimination;

                                 Performance reviews or evaluations;

                                 Misconduct;

                                 Retaliation; and

                                 Nature of the employment relationship.

                8.       The table of contents and index of any employee handbook, code

of conduct, or policies and procedures manual in effect at the time of the adverse action.

                9.       Job description(s) for the position(s) that the plaintiff held.

                10.      Documents showing the plaintiff’s compensation and benefits.

Those normally include retirement plan benefits, fringe benefits, employee benefit

summary plan descriptions, and summaries of compensation.

                11.      Agreements between the plaintiff and the defendant to waive jury

trial rights or to arbitrate disputes.
     Case 1:18-cv-07834-JGK Document 18 Filed 10/24/18 Page 8 of 9
                                                                                                8


                12.     Documents concerning investigation(s) of any complaint(s) about

the plaintiff or made by the plaintiff, if relevant to the plaintiff’s factual allegations or

claims at issue in this lawsuit and not otherwise privileged.

                13.     Documents in the possession of the defendant and/or the

defendant’s agent(s) concerning claims for unemployment benefits unless production is

prohibited by applicable law.

                14.     Any other document(s) upon which the defendant relies to support

the defenses, affirmative defenses, and counterclaims, including any other document(s)

describing the reasons for the adverse action.

                Information that Defendant must produce to Plaintiff.

                1.      Identify the plaintiff’s supervisor(s) and/or manager(s).

                2.      Identify person(s) presently known to the defendant who were

involved in making the decision to take the adverse action.

                3.      Identify persons the defendant believes to have knowledge of the

facts concerning the claims or defenses at issue in this lawsuit, and a brief description of

that knowledge.

                4.      State whether the plaintiff has applied for disability benefits and/or

social security disability benefits after the adverse action. State whether the defendant

has provided information to any third party concerning the application(s). Identify any

documents concerning any such application or any such information provided to a third

party.
   Case 1:18-cv-07834-JGK Document 18 Filed 10/24/18 Page 9 of 9
                                                                            9



PAUL, WEISS, RIFKIND,                     VLADECK, RASKIN & CLARK, P.C.
WHARTON & GARRISON LLP

By: /s/ Liza M. Velazquez                 By: /s/ Anne L. Clark
     Liza M. Velazquez                         Debra L. Raskin
     Maria H. Keane                           Anne L. Clark
1285 Avenue of the Americas               565 Fifth Avenue, 9th Floor
New York, New York 10019-6064             New York, NY 10017
Telephone: (212) 373-3000                 Telephone: (212) 403-7300
Facsimile: (212) 757-3990                 Facsimile: (212) 221-3172
lvelazquez@paulweiss.com                  draskin@vladeck.com
mkeane@paulweiss.com                      aclark@vladeck.com



Attorneys for Defendant Barnes & Noble,   Attorneys for Plaintiff Demos Parneros
Inc.



SO ORDERED:

                                          Dated: _______________
HON. JOHN G. KOELTL
